Citation Nr: 0812502	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-17 281	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The veteran filed a notice of disagreement with respect to 
the denial of the claims of entitlement to service connection 
for tinnitus and entitlement to an initial compensable 
evaluation for bilateral hearing loss in September 2006.  
Subsequently, the RO issued a statement of the case with 
respect to the issues of entitlement to service connection 
for tinnitus and entitlement to an initial compensable 
evaluation for bilateral hearing loss in April 2007.  The 
veteran did not file a substantive appeal with respect to the 
claim of entitlement to service connection for tinnitus.  As 
a substantive appeal was not filed, the issue of service 
connection for tinnitus is not before the Board for appellate 
review.

In January 2008 the veteran testified before the undersigned 
Veterans Law Judge at a video-conference hearing.  The 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1967 to September 1969.

2.  In January 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, at his personal hearing, that a withdrawal of this 
appeal for an initial compensable evaluation for bilateral 
hearing loss was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

At his January 2008 hearing before the under signed Veterans 
Law Judge, the veteran specifically requested a withdrawal of 
his appeal for an initial compensable evaluation for his 
bilateral hearing loss.  The transcript of the hearing is of 
record.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


